Citation Nr: 1530252	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder, to include radiating pain to the hips and thighs.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record. 

The Veteran had initially filed claims for service connection for a back disorder and service connection for a right hip disorder; however, during the May 2015 Board hearing, the Veteran's representative stated that the Veteran's back and hip disorders were one issue.  In other words, the representative noted that the Veteran's hip pain was a complication associated with his lumbar spine disorder.  As such, the Board has recharacterized the issue as listed on the title page.  

At the hearing in May 2015, the Veteran's attorney raised the issue of entitlement to service connection for ear infections, to include as secondary to the service-connected bilateral hearing loss.  That issue has not been adjudicated and is referred to the Agency of Original Jurisdiction (AOJ) for the appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Rating for Hearing Loss

The Veteran was afforded a VA examination in August 2014 to assist in determining the level of his hearing loss impairment.  The examiner noted that the Veteran had an active middle ear pathology that was leading to a worsening of pure tone thresholds.  The examiner stated that the Veteran was being medically treated by the Boston VA Medical Center and should be reevaluated following the completion of treatment or resolution of middle ear pathology.  At the hearing, the Veteran's attorney also indicated that the ear infections may be caused by and/or impacting the service-connected hearing loss.  The Veteran has been provided a new VA examination.  Accordingly the Veteran should be afforded a new VA audiological examination.  

Service Connection for Back Disorder

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  During the May 2015 Board hearing, the Veteran testified that he began having back pain in service and stated that the pain would radiate to his hips and thighs.  The Veteran resubmitted a March 1962 service treatment record, which revealed complaints of left hip and thigh pain in service.  The Veteran has not been afforded a VA examination.  As such, the Board finds that a VA examination and medical opinion is necessary in order to assist in determining whether any currently diagnosed spine disorder is related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the claims file. 

2.  Schedule the Veteran for a VA audiological examination in order to assist in determining the current severity of his service-connected hearing loss disability.  All indicated studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  The examiner should address whether there is any bilateral ear condition present that is caused or aggravated by the service-connected bilateral hearing loss.  

3.  Schedule the Veteran for an appropriate VA spine examination to determine the nature and etiology of his back disorders.  The record must be made available to the examiner.  Any necessary testing should be conducted and any pertinent findings should be documented in the examination report.  The examiner should then provide the following:

(a) List all current diagnoses pertaining to the Veteran's spine and/or hips.

(b)  Then, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a spine or hip disorder(s) had its origin in service or is in any way related to the Veteran's service, to include the March 1962 service treatment record reflecting left hip and thigh pain. 

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


